Citation Nr: 1537649	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to December 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board reopened the claim for service connection for PTSD and remanded the appeal in order for psychiatric treatment records and a VA examination to be obtained.  A VA examination was obtained in June 2015 and the case was returned to the Board.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD in accordance of DSM-5.

2.  A psychiatric disorder was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO provided the required notice in a letter sent to the Veteran in October 2010.  These letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the October 2010 letter advised the Veteran of the criteria for establishing service connection under 38 C.F.R. § 3.304(f)(3).  The appeal was re-adjudicated in a June 2015 Supplemental Statement of the Case.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, a VA examination report, and the Veteran's lay statements.

The Board finds that there was substantial compliance with the May 2015 Board remand directives.  The Veteran was afforded a VA examination in June 2015.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran appears to report the onset of chronic psychiatric symptoms in service which he attributes to a traumatic event.  

Specifically, the Veteran has indicated that while stationed near the Inner German Border between West Germany and East Germany in 1977, he witnessed a truck carrying 8 to 10 civilians attempting to flee to the West German side of the border before East German border guards fired on the vehicle and set it on fire, killing everyone inside.  The Veteran indicated that his commanding officer instructed that the incident not be reported.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Effective March 19, 2015, VA is adopting as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis."  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.

The final rule amends the language of the applicability date to ensure clarity and avoid potential misapplication of the final rule.  The provisions of this final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  This appeal was certified to the Board in March 2015.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 5th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  See 38 C.F.R. § 3.304(f) (2015). 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a) (West 2015).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  

Analysis

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  

Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to his claim.  The Board also finds that the amendments to 38 C.F.R. § 3.304 (f) do not apply to his case.  As a result, his stressors must be corroborated.

Service personnel and treatment records indicate the Veteran was seen for adjustmental difficulties on entrance to active duty as noted in an April 1977 treatment note.  This note shows the Veteran was to be followed up at a Community Health Center, however, no other service mental health treatment records are present in the claims file.  The separation examination disclosed that the psychiatric evaluation was normal.  The Veteran denied pertinent history on separation.  Specifically, he denied a history of depression, excessive worry, and nervous trouble of any sort.  No service treatment notes related to the Veteran's specific, claimed stressor are present in the claims file.  Personnel records show the Veteran was given an expedited discharge based on a need to care for his father.

The Veteran's service personnel records confirm that the he served as a track vehicle mechanic attached to B Troop, 3rd Squadron, 7th Cavalry Division of the U.S. Army while stationed in Germany from October 1977 to November 1977.  In a December 2012 PTSD Stressor Decision, the RO acknowledged that East German border guards were issued "shoot to kill" orders with respect to potential escapees, and conceded that the Veteran was stationed in Germany and assigned duties consistent with his claims.  However, the RO did not concede the alleged stressor because it was unable to verify the specific incident in question.  The Board finds that the Veteran's alleged stressor has not been corroborated.

VA treatment records show continuing treatment for PTSD as well as severe recurrent major depression without psychotic features.  In addition, in April 2015, VA received correspondence from the Veteran's VA Licensed Clinical Social Worker.  This LCSW opined that the Veteran's account of his claimed in-service stressor was credible.  The VA social worker, who served as the Veteran's treating psychotherapist, explained that clinical evidence for the credibility of the Veteran's account fell into three areas: the congruence of his emotions, the consistency of his account over time, and the effect on his life.

A January 2015 VA treatment note shows a different LCSW, J.P, assessed that while the Veteran has exclusively maintained that his mood is related to trauma exposure, his deteriorating physical condition is causing major emotional distress.  The J.P., LCSW notes that as a result, a diagnosis of major depression, recurrent, severe without psychosis will be added to the problem list.  A PHQ-2 screen was performed and the result was positive for depression.  

In light of this evidence, the Board directed VA to obtain a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any other psychiatric disorder found.  

In a May 2015 remand, the Board directed VA to obtain outstanding treatment records and a VA examination to determine the likely etiology of any claimed psychiatric impairment.

The Veteran was afforded a VA examination in June 2015.  Upon review of the record and a clinical examination, the VA examiner opined that the Veteran's Minnesota Multiphasic Personality Inventory (MMPI-2) testing results indicated exaggeration of symptoms and functional impairment.  

The examiner noted that the Veteran's test results indicated an overt attempt to distort his symptoms at a level rendering the profile invalid and uninterpretable.  The June 2015 VA examiner opined that the Veteran's responses were approximately eleven and four standard deviations above the mean for the normative sample.  The examiner noted that a review of the Veteran's records indicated no previous objective psychological testing and that prior diagnoses have been based on the Veteran's self-reports or based on his report on face-valid subjective checklists.  The examiner opined that current results suggest that this self-report is not entirely accurate or valid.  The June 2015 examiner opined that due to the gross over-reporting of symptoms, it was not possible to confirm any diagnosis.  

The June 2015 examiner noted that the Veteran's alleged stressor does meet the criterion A for adequacy to support a diagnosis of PTSD and that this stressor is related the Veteran's fear of hostile military or terrorist activity.  The examiner noted as important that while the Veteran's behaviors during the current mental health evaluation invalidated any reasonable means of accurately determining the extent of his claimed psychiatric difficulties and their relative effects on global, social, and occupational functioning, it is NOT being claimed that the observed problematic evaluation behaviors mean that no psychiatric condition exists.  The examiner opined that an accurate assessment could not be made given the Veteran's disingenuous presentation.  The examiner did note that a March 2015 Beck Depression score of 40 falls in the severe range for depression.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6. 465, 469 (1994); see also Cartright v. Derwinski, 2. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the Veteran's own statements as to the claimed stressor events in service to have little credibility.  

The Veteran's statements concerning the stressor events in service are competent since the Veteran is competent to describe observable and firsthand events.  However, the Veteran's statements are afforded little credibility for the following reasons.  Service personnel and treatment records indicate do not the presence of characteristic manifestations of a psychiatric disorder in service as the Veteran has asserted.  Moreover, the Board finds the Veteran's allegations of being present during the incident he describes to be facially implausible because of it is deemed to be highly unlikely in light of the facts presented.  The Veteran's claim that non-commissioned officers ordered him to not report the incident and his claim that the NCO's present did not report this incident because they did not want an "international incident" is highly unlikely.  

Additionally, the Veteran's presentation as shown on the results of the June 2015 VA examination and the MMPI-2 testing indicates self-interest and malingering that weigh against a finding that the Veteran has made credible reports to VA treatment personnel.  

Here, the Veteran is competent to report that which he has been told.  However, the Board finds the June 2015 VA opinion is more probative than the general and conclusory assertions from the Veteran and those of the April 2015 LCSW that provided an opinion based on the Veteran's self-reports.  The Board finds the June 2015 VA opinion is entitled to greater probative weight in regards to the etiology of the Veteran's current psychiatric disability than the lay statements of the Veteran and those of the those of the April 2015 LCSW because the VA opinion report accurately cites to the clinical evidence of record, is based on the MMPI-2 objective test which is widely accepted in the field of psychiatry, and contains supporting rationale for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The weight of the evidence is against a finding that the Veteran experienced a hostile military or terrorist stressor as he has alleged.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's alleged stressor occurred as he has reported due to an inconsistency with other evidence of record and facial implausibility.  Caluza v. Brown, 7 Vet. App. 498.  Further, the Veteran does not have a diagnosis of PTSD in accordance of DSM-V.

The Board accepts that there is a psychiatric disability.  The most probative and credible evidence of record indicates that the Veteran manifests major depression, recurrent, without psychosis.  However, in view of the normal separation examination and the denial of pertinent symptoms, the assertion of onset and ongoing manifestations is not credible.  

Service connection is not warranted for the Veteran's other diagnosed psychiatric disorder as the preponderance of the evidence shows that the major depression, recurrent, without psychosis is unrelated to service.  Accordingly, on this record, the evidence does not show that the Veteran has an acquired psychiatric disability that was incurred in or is related to service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


